DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lunghi (US 2014/0158244).
Considering Claims 1-3, 6, and 7:  Lunghi teaches a pipe lining/insulating composition comprising 5 to 40 percent of a xylene insoluble fraction that is a crystalline polypropylene homopolymer and 60 to 95 weight percent of a xylene soluble fraction that is preferably ethylene-propylene copolymer (¶0014-15) and having a flexural modulus of 80 to 200 MPa (¶0011).
	Lunghi teaches the crystalline polypropylene homopolymer as being substantially xylene insoluble.  The original specification states that the xylene insoluble portion “corresponds to the total mass of a16 WO 2019/147027 Al PCT/KR2019/000994crystalline polypropylene matrix and other additives remaining after removal of the rubbery polypropylene copolymer eluted with the xylene solvent from the insulating samples” (13:14-19).  While Lunghi teaches a different conditions for measuring the xylene insolublity, the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected a xylene insoluble content within the claimed range, and the motivation to do so would have been, as Lunghi suggests, to provide a desirable flexural modulus (¶0011-15).
	Lunghi is silent towards the claimed peak ratio.  However, the original specification teaches that the peak ratio is directly related to the flexural modulus (Table 1).  As Lunghi teaches the same base composition with the claimed flexural modulus, it would inherently have the claimed peak ratio.
Considering Claim 4:  Lunghi teaches the flexural modulus as being 80 to 200 MPa (¶0011).  This overlaps with the claimed range of 200 to 1,000 MPa.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have prepared a composition with a flexural modulus of 200 MPa, and the motivation to do so would have been, as Lunghi suggests, it is a suitable flexural modulus for the intended use.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lunghi (US 2014/0158244) as applied to claim 1 above, and further in view of Machl et al. (US 2010/0282492).
Considering Claim 8:  Lunghi teaches the composition as discussed above.
	Lunghi does not teach forming the polypropylene as an insulating layer around a conductor.  However, Machl et al. teaches using a soft polypropylene heterophasic polymer as an insulating layer for a conductor in a cable (Abstract, ¶0095).  Lunghi and Machl et al. are analogous art as they are concerned with the same field of endeavor, namely heterophasic polypropylene.  It would have been obvious to a person having ordinary skill in the art to have used the composition of Lunghi in a cable layer, as in Machl et al., and the motivation to do so would have been, as Machl et al. suggests, it is a known application for soft polypropylene heterophasic polymers (¶0004-07).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.

Double Patenting
Claims 1-4 and 6-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-8 of copending Application No. 16/963,085 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 1-4:  Claim 6 of application ‘085 teaches an insulating composition comprising a heterophasic polypropylene resin comprising a crystalline polypropylene matrix and a rubbery propylene copolymer dispersed with the matrix, where the composition has a flexural modulus of 50 to 1,200 MPa and a xylene solubility of less than 10 weight percent, measured by the same means as the instant claims. 
	 Application ‘085 is silent towards the claimed peak ratio.  However, the original specification teaches that the peak ratio is directly related to the flexural modulus (Table 1).  As Lunghi teaches the same base composition with the claimed flexural modulus, it would inherently have the claimed peak ratio.
Considering Claims 6 and 7:  Claims 7 and 8 of application ‘085 correspond to instant claims 6 and 7.
Considering Claim 8:  Claim 1 of application ‘085 teaches a power cable comprising a conductor and the claimed insulating layer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 and 6-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-8 of copending Application No. 17/054,990 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 1-4:  Claim 3 of application ‘990 teaches an insulating composition comprising a heterophasic polypropylene resin comprising a crystalline polypropylene matrix and a rubbery propylene copolymer dispersed with the matrix, where the composition has a flexural modulus of 50 to 1,200 MPa and a xylene solubility of less than 10 weight percent, measured by the same means as the instant claims. 
	 Application ‘990 is silent towards the claimed peak ratio.  However, the original specification teaches that the peak ratio is directly related to the flexural modulus (Table 1).  As Lunghi teaches the same base composition with the claimed flexural modulus, it would inherently have the claimed peak ratio.
Considering Claims 6 and 7:  Claims 5 and 6 of application ‘990 correspond to instant claims 6 and 7.
Considering Claim 8:  Claim 19 of application ‘990teaches a power cable comprising a conductor and the claimed insulating layer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed July 15, 2021 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that Lunghi does not teach the claimed xylene insolublity due to the difference in testing conditions is not persuasive.  Lunghi teaches the crystalline polypropylene homopolymer as being substantially xylene insoluble.  The original specification states that the xylene insoluble portion “corresponds to the total mass of a16 WO 2019/147027 Al PCT/KR2019/000994crystalline polypropylene matrix and other additives remaining after removal of the rubbery polypropylene copolymer eluted 
B)  The applicant’s argument that peak ratio would not be inherent in the composition of Lunghi, as it depends on other factors than composition ratio and flexural modulus is not persuasive.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  See MPEP § 2145.
The evidence of the original specification shows a clear relationship between the peak ratio, the xylene insolubility, and the flexural modulus.   "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).  See MPEP § 2112.  The applicant has not provided any objective evidence to rebut the finding of inherency based on the evidence of the original specification.
	C)  The applicant’s argument that application ‘085 does not teach the claimed xylene insolubility and peak ratio is not persuasive.  Claim 6 of application ‘085 teaches an insulating composition comprising a heterophasic polypropylene resin comprising a crystalline polypropylene matrix and a rubbery propylene copolymer dispersed with the matrix, where the composition has a flexural modulus of 50 to 1,200 MPa and a xylene solubility of less than 10 weight percent, measured by the same means as the instant claims. 
	 Application ‘085 is silent towards the claimed peak ratio.  However, the original specification teaches that the peak ratio is directly related to the flexural modulus (Table 1).  As Lunghi teaches the same base composition with the claimed flexural modulus, it would inherently have the claimed peak ratio.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767